Citation Nr: 1229033	
Decision Date: 08/23/12    Archive Date: 08/30/12

DOCKET NO.  12-10 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the January 26, 2004 rating decision that denied service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakable error (CUE). 


REPRESENTATION

Appellant represented by:	Robert C. Brown, Jr., Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his brother


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel

INTRODUCTION

The Veteran had active service from June 1, 1955 to September 1, 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran's brother provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2012.  The Veteran also appeared for the hearing but was unable to provide testimony.  A transcript of the hearing has been associated with the claims file.

The issue of whether new and material evidence has been submitted to reopen the claim seeking service connection for an acquired psychiatric disability other than PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The RO should take into consideration the testimony provided before the Board in July 2012 and the interpretation of new and material evidence as provided in Shade v. Shinseki, 24 Vet. App. 110 (2010). 

The issue of whether the April 24, 2004 rating decision that denied service connection for paranoid schizophrenia and anxiety contained CUE has also been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these claims, and they are referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  In January 2004, the RO denied the Veteran's claim for service connection for PTSD; he did not appeal.

2.  The January 2004 rating decision was adequately supported by the evidence then of record and was not undebatably erroneous; and the record does not demonstrate that the correct facts, as they were known as of January 2004, were not before the RO, or that the RO incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error.


CONCLUSION OF LAW

The January 2004 rating decision denying service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R.  §§ 3.105, 20.1403(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2004, the RO denied the Veteran's claim for service connection for PTSD.  The Veteran did not appeal that decision and now contends that the January 2004 rating decision contained clear and unmistakable error (CUE).  Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. § 3.104(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14 ).

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356 (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

The Board notes that a CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  The Veteran has not met this burden, for the following reasons.

Historically, the Veteran filed a claim seeking service connection for PTSD in October 2003.  The RO denied the claim in January 2004 due to the lack of a valid diagnosis of PTSD.  In his hearing before the Board, the Veteran's representative argued that the RO incorrectly applied the law in January 2004 because it failed to apply the liberal standard for mental health claims as outlined in Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

In Clemons, the Court explained that where a pro se layperson files a claim for VA disability benefits and refers to a specific psychiatric condition, such as PTSD, the claim is not to be so narrowly construed as to apply exclusively to a claim for disability resulting from the named psychiatric disease.  Clemons, 23 Vet. App. at 5.  Rather, VA should construe the claim based on the reasonable expectations of the non-expert self-represented claimant and the evidence developed in processing that claim.  Id.

The Board has considered this argument but finds that the argument fails to support a finding of CUE.  Notably, the Clemons decision was issued in 2009, five years after the January 2004 rating decision.  The Veteran argues that the holding should be retroactive as it simply interprets 38 C.F.R. § 3.156(b).  However, per the Court in Jordan v. Principi, 17 Vet.App. 261, 268 (2003), new interpretations of a statute can only retroactively effect decisions still open on direct review, not those decisions that are final.  See, e.g., Harper v. Virginia Dep't of Taxation, 509 U.S. 86, 97 (1993).  

In this case, the Veteran did not appeal the January 2004 rating decision and it became final prior to the issuance of the Clemons decision.  As such, the Board cannot find that the law in effect in January 2004 was incorrectly applied or interpreted.  

Moreover, even if the Board were to consider retroactive application of Clemons, the other diagnosed mental health disorders were, in fact, adjudicated in an April 2004 rating decision which was also not appealed.  As noted in the introduction, the issue of whether the April 2004 decision contained CUE has been referred to the RO for development.

The Veteran has not argued that the correct facts were not before the RO in January 2004.  Notably, the claim was for service connection for PTSD; however, the evidence failed to show a diagnosis of PTSD during service and failed to show complaint or a valid diagnosis of PTSD subsequent to service.  Further, the Veteran has not identified an error that would have manifestly changed the outcome at the time the decision was made.  Simply, based on the record and law that existed at the time of the January 2004 adjudication (and even today) the Board cannot find that the RO committed CUE in denying service connection for PTSD.

Briefly, during the Board hearing, the Veteran proffered other theories of CUE, such as the misapplication or misinterpretation of the presumption of soundness and aggravation.  However, these arguments are pertinent to the motion for a finding of CUE in the April 2004 rating decision, which has been referred to the RO for development.  Simply, regarding whether there was CUE in the January 2004 rating decision, the issue before the Board, the Veteran had no PTSD diagnosis during or subsequent to service so any arguments pertaining to the presumption of soundness and aggravation do not apply because  in "the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the Veteran does not have PTSD at this time, it is unclear as to how the Board could find that it was CUE to not award the Veteran PTSD in 2004.       

For the reasons stated, the appeal as to whether there was CUE in the January 26, 2004 decision must be denied.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, the Board notes that the VCAA is not applicable to the issues of CUE.  Baldwin v. Principi, 15 Vet. App. 302 (2001).  Accordingly, the duty to notify and assist need not be further discussed. 
ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


